UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00216 Nicholas High Income Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 12/31/2011 Date of reporting period: 07/01/2010 - 06/30/2011 Item 1. Proxy Voting Record Account Name: Nicholas High Income Fund, Inc. AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Matthew K. Rose For For Management 12 Elect Director Laura D Andrea Tyson For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency Three One Year Management Years 17 Report on Political Contributions Against For Shareholder 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Provide Right to Act by Written Consent Against For Shareholder DIGITAL REALTY TRUST, INC. Ticker: DLR Security ID: 253868103 Meeting Date: APR 25, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Magnuson For For Management 1.2 Elect Director Michael F. Foust For For Management 1.3 Elect Director Laurence A. Chapman For For Management 1.4 Elect Director Kathleen Earley For For Management 1.5 Elect Director Ruann F. Ernst For For Management 1.6 Elect Director Dennis E. Singleton For For Management 1.7 Elect Director Robert H. Zerbst For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years OLD REPUBLIC INTERNATIONAL CORPORATION Ticker: ORI Security ID: 680223104 Meeting Date: MAY 27, 2011 Meeting Type: Annual Record Date: APR 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Hellauer For For Management 1.2 Elect Director Arnold L. Steiner For For Management 1.3 Elect Director Fredricka Taubitz For For Management 1.4 Elect Director Aldo C. Zucaro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 05, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director M. Frances Keeth For For Management 3 Elect Director Robert W. Lane For For Management 4 Elect Director Lowell C. Mcadam For For Management 5 Elect Director Sandra O. Moose For For Management 6 Elect Director Joseph Neubauer For For Management 7 Elect Director Donald T. Nicolaisen For For Management 8 Elect Director Clarence Otis, Jr. For For Management 9 Elect Director Hugh B. Price For For Management 10 Elect Director Ivan G. Seidenberg For For Management 11 Elect Director Rodney E. Slater For For Management 12 Elect Director John W. Snow For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Disclose Prior Government Service Against Against Shareholder 17 Performance-Based Equity Awards Against For Shareholder 18 Restore or Provide for Cumulative Against For Shareholder Voting 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to be have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas High Income Fund, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/26/2011
